DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(a)	Claim 1; “transmission destination-setting unit configured to set transmission destination information indicative of a transmission destination to which a fax document is to be transmitted;” 
(b)	Claim 1; “transmission-setting unit configured to set reading and transmission information concerning fax transmission and reading of an original to be transmitted by fax” 
(c)	Claim 1; “a request transmission unit configured to transmit a request for transmitting the fax document, to the image forming apparatus;” 
(d)	Claim 1; “an original setting instruction-displaying unit configured to display, on a display section, a message for prompting a user to set the original on the image forming apparatus when a response notifying that the image forming apparatus is capable of transmitting a fax document is received from the image forming apparatus to which the request has been transmitted by said request transmission unit;” 
(e)	Claim 1; “instruction transmission unit configured to transmit, when it is detected that the original has been set on the image forming apparatus,” 
(f)	Claim 1; “a transmission result-displaying unit configured to display a result of transmission of the fax document by the image forming apparatus, which is instructed by said instruction transmission unit, on the display section.” 
(g)	Claim 4; “address acquisition unit configured to acquire, when the mobile terminal is brought by the user close to a range communicatable with the image forming apparatus by short-range wireless communication,” 
(h)	Claim 5; “search unit configured to search for image forming apparatuses with which the mobile terminal can communicate” 
(i)	Claim 5; “list display unit configured to display a list of image forming apparatuses found by search on the display section,” 
(j)	Claim 6; “request reception unit configured to receive a request for transmitting a fax document, from the mobile terminal;” 
(k)	Claim 6; “response unit configured to transmit a response notifying that the image forming apparatus is capable of transmitting the fax document, to the mobile terminal;” 
(l)	Claim 6; “instruction reception unit configured to receive from the mobile terminal an instruction for reading an original to be transmitted by fax and transmitting the fax document” 
(m)	Claim 6; “fax document transmission unit configured to read the original according to the reading and transmission information received by said instruction reception unit” 
(n)	Claim 6; “status setting unit configured to set a status indicative of a result of transmission of the fax document by said fax document transmission unit” 
(o)	Claim 8; “address providing unit configured to provide, when the mobile terminal is brought by the user close to a range communicatable with the image forming apparatus by short-range wireless communication,” 
(p)	Claim 9; “transmission destination-setting unit configured to set transmission destination information indicative of a transmission destination to which a fax document is to be transmitted;” 
(q)	Claim 9; “reading and transmission-setting unit configured to set reading and transmission information concerning fax transmission and reading of an original to be transmitted by fax;” 
(r)	Claim 9; “request transmission unit configured to transmit a request for transmitting the fax document, to the image forming apparatus;”
(s)	Claim 9; “original setting instruction-displaying unit configured to display, on a display section, a message for prompting a user to set the original on the image forming apparatus when a response notifying that the image forming apparatus is capable of transmitting a fax document is received from the image forming apparatus to which the request has been transmitted by said request transmission unit;” 
(t)	Claim 9; “instruction transmission unit configured to transmit, when it is detected that the original has been set on the image forming apparatus, and an instruction for transmitting the fax document is received from the user,” 
(u)	Claim 9; “transmission result-displaying unit configured to display a result of transmission of the fax document by the image forming apparatus, which is instructed by said instruction transmission unit, on the display section,” 
(v)	Claim 9; “request reception unit configured to receive the request for transmitting the fax document, from the mobile terminal;” 
(w)	Claim 9; “response unit configured to transmit the response notifying that the image forming apparatus is capable of transmitting the fax document, to the mobile terminal;” 
(x)	Claim 9; “instruction reception unit configured to receive from the mobile terminal the instruction for reading the original and transmitting the fax document, together with the transmission destination information and the reading and transmission information;” 
(y)	Claim 9; “fax document transmission unit configured to read the original according to the reading and transmission information received by said instruction reception unit, and transmit the fax document representing the original to the transmission destination indicated by the transmission destination information, according to the reading and transmission information;” 
(z)	Claim 9; “status setting unit configured to set the status indicative of the result of transmission of the fax document by said fax document transmission unit” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 5A, Transmission Destination Selection 801, Paragraph 0070
(b) Fig. 2, Scanner 309, Paragraph 0038
(c) Fig. 7, Step S1308, Paragraph 0097
(d) Fig. 9, S1503, Paragraph 0118
(e) Fig. 6B, Step 1101, Paragraph 0081
(f) Fig. 12, Step 1609, Paragraph 0008
(g) Fig. 7, S1307, Paragraph 0096
(h) Fig. 13, S1405, Paragraph 0167
(i) Fig. 13, S1406, Paragraph 0168
(j) Fig. 8, S1701, Paragraph 0106 
(k) Fig. 8, S1703, Paragraph 0107
(l) Fig. 10, S1801, Paragraph 0128
(m) Fig. 10, S1805, S1818, & S1811, Paragraph 00138
(n) Fig. 10, S1813 & S1816, Paragraph 0037
(o) Fig. 7, S1307, Paragraph 0096
(p) Fig. 5A, Transmission Destination Selection 801, Paragraph 0070
(q) Fig. 2, Scanner 309, Paragraph 0038
(r) Fig. 7, Step S1308, Paragraph 0097
(s) Fig. 9, S1503, Paragraph 0118
(t) Fig. 6B, Step 1101, Paragraph 0081
(u) Fig. 12, Step 1609, Paragraph 0008
(v) Fig. 8, S1701, Paragraph 0106
(w) Fig. 8, S1703, Paragraph 0107
(x) Fig. 1, Processor 170, Paragraph 0011
(y) Fig. 10, S1805, S1818, & S1811, Paragraph 00138
(z) Fig. 10, S1813 & S1816, Paragraph 0037
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
NOTE: The claims of current Application (17540628) are identical to Application (14305162).  However, the claims of Application (14305162) have been amended and patented under Patent (US 9,413,905 B2). Therefore, no Double Patenting exist. 


Claim Rejections – 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bard et al. (US 20110312380 A1 hereinafter, Bard ‘380) in combination with Umezawa (5,223,904 hereinafter, Umezawa ‘904).
Regarding claim 9; Bard ‘380 discloses a communication system (Fig. 2 i.e.  FIG. 2 shows a system for sending and receiving faxes using a mobile device Paragraph 0015) 
including a mobile terminal (Fig. 2, Mobile Device 200) 
and an image forming apparatus (Fig. 2, Fax machine 240), 
in which the mobile terminal and the image forming apparatus can communicate with each other (i.e. Fig. shows wherein Fax machine 240 can initiate a connection with mobile device 200 using signals 232, and initiate connection 234 across network 230. Paragraph 0034)
wherein the mobile terminal comprises: 
a transmission destination-setting unit (Fig. 1C, Fax Logic 116) configured to set transmission destination information indicative of a transmission destination to which a fax document is to be transmitted (i.e. A fax logic on the mobile device initiates a connection with the destination device across the network, for instance, by dialing out to a fax machine. Upon answering, a handshake operation between the two devices is performed to set up a connection. When connected, the fax logic transmits the fax transmittal to the fax machine at a speed determined by the handshake operation. Upon completion, a report can be generated. Paragraph 0023 & 0032); 
a reading and transmission-setting unit (Fig. 1C, Camera 106) configured to set reading and transmission information concerning fax transmission and reading of an original to be transmitted by fax (i.e. A camera 106 is included, and is used as an optical scanner to capture images of documents to be faxed. A camera on the mobile device is used to scan or capture an image of an existing document. Logic on the mobile device converts the image into a fax transmittal that can be transmitted to a fax machine. Paragraph 0030 & Abstract); 
a request transmission unit (Fig. 4, Step S467) configured to transmit a request for transmitting the fax document, to the image forming apparatus (i.e. A connection is initiated S467 with each destination address. For traditional fax machines, this involves dialing a phone number of the fax machine, handshaking with the fax machine, and transmitting the fax transmittal S469. Paragraph 0037);
an original setting instruction-displaying unit configured to display, on a display section, a message for prompting a user to set the original on the image forming apparatus when a response notifying that the image forming apparatus is capable of transmitting a fax document is received from the image forming apparatus to which the request has been transmitted by said request transmission unit (i.e. The user is additionally provided with an option to transmit the fax transmittal to a plurality of addresses on different networks. For instance, the user can send a copy of the fax to an e-mail address, or to another fax machine. The user can queue the fax transmittals, schedule the sending for a later time, etc. The invention further features a fax receiving mechanism whereby an incoming connection is determined to be from a fax machine. The incoming fax transmittal from the fax machine is decoded at the mobile device, and can be displayed on a display of the mobile device, stored to e-mail, and/or printed on a printer. Paragraph 0024);
an instruction transmission unit configured to transmit, when it is detected that the original has been set on the image forming apparatus, and an instruction for transmitting the fax document is received from the user, an instruction for reading the original and transmitting the fax document, together with the transmission destination information set by said transmission destination-setting unit, and the reading and transmission information set by said reading and transmission-setting unit, to the image forming apparatus (i.e. The user is additionally provided with an option to transmit the fax transmittal to a plurality of addresses on different networks. For instance, the user can send a copy of the fax to an e-mail address, or to another fax machine. The user can queue the fax transmittals, schedule the sending for a later time, etc. The invention further features a fax receiving mechanism whereby an incoming connection is determined to be from a fax machine. The incoming fax transmittal from the fax machine is decoded at the mobile device, and can be displayed on a display of the mobile device, stored to e-mail, and/or printed on a printer. Paragraph 0024);
and a transmission result-displaying unit configured to display a result of transmission of the fax document by the image forming apparatus, which is instructed by said instruction transmission unit, on the display section (i.e. The incoming fax transmittal from the fax machine is decoded at the mobile device, and can be displayed on a display of the mobile device, stored to e-mail, and/or printed on a printer. Paragraph 0024);
and wherein the image forming apparatus comprises: 
a request reception unit configured to receive the request for transmitting the fax document, from the mobile terminal (i.e. A fax logic on the mobile device initiates a connection with the destination device across the network, for instance, by dialing out to a fax machine. Upon answering, a handshake operation between the two devices is performed to set up a connection. When connected, the fax logic transmits the fax transmittal to the fax machine at a speed determined by the handshake operation. Upon completion, a report can be generated. Paragraph 0023 & 0032);
a response unit configured to transmit the response notifying that the image forming apparatus is capable of transmitting the fax document, to the mobile terminal (i.e. When connected, the fax logic transmits the fax transmittal to the fax machine at a speed determined by the handshake operation. Upon completion, a report can be generated. Paragraph 0023)
an instruction reception unit configured to receive from the mobile terminal the instruction for reading the original and transmitting the fax document, together with the transmission destination information and the reading and transmission information (i.e. The user is additionally provided with an option to transmit the fax transmittal to a plurality of addresses on different networks. For instance, the user can send a copy of the fax to an e-mail address, or to another fax machine. The user can queue the fax transmittals, schedule the sending for a later time, etc. The invention further features a fax receiving mechanism whereby an incoming connection is determined to be from a fax machine. The incoming fax transmittal from the fax machine is decoded at the mobile device, and can be displayed on a display of the mobile device, stored to e-mail, and/or printed on a printer. Paragraph 0024);
 a fax document transmission unit configured to read the original according to the reading and transmission information received by said instruction reception unit, and transmit the fax document representing the original to the transmission destination indicated by the transmission destination information, according to the reading and transmission information (i.e. The user is additionally provided with an option to transmit the fax transmittal to a plurality of addresses on different networks. For instance, the user can send a copy of the fax to an e-mail address, or to another fax machine. The user can queue the fax transmittals, schedule the sending for a later time, etc. The invention further features a fax receiving mechanism whereby an incoming connection is determined to be from a fax machine. The incoming fax transmittal from the fax machine is decoded at the mobile device, and can be displayed on a display of the mobile device, stored to e-mail, and/or printed on a printer. Paragraph 0024);
and a status setting unit configured to set the status indicative of the result of transmission of the fax document by said fax document transmission unit (i.e. When connected, the fax logic transmits the fax transmittal to the fax machine at a speed determined by the handshake operation. Upon completion, a report can be generated. Paragraph 0023).
Examiner reasonably believe that Bard ‘380 discloses when it is detected that the original has been set on the image forming apparatus as explained above. However, Examiner cites Umezawa ‘904 to remedy any deficiency of Bard ‘380.
Umezawa ‘904 discloses when it is detected that the original has been set on the image forming apparatus (i.e. The second sensor 60b detects the time when the original is placed on the original placed on the original table. Column 4, lines 41-60 and see also Column 3, lines 37-51)
Bard ‘380 and Umezawa ‘904 are combinable because they are from same field of endeavor of speech systems (Umezawa ‘904 at “Field of Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Bard ‘380 by adding when it is detected that the original has been set on the image forming apparatus as taught by Umezawa ‘904. The motivation for doing so would have been because it is advantageous to provide an image forming apparatus that detects the appropriate size for a copying operation. Therefore, it would have been obvious to combine Bard ‘380 with Umezawa ‘904 to obtain the invention as specified.
Regarding claims 1, 6, 10, 15, 18 & 19; Claims 1, 6, 10, 15, 18 & 19 contains substantially the same subject matter as claim 9. Therefore, claim 1, 6, 10, 15, 18 & 19 are rejected on the same grounds as claim 9. However, Claims 18 & 19 further discloses a non-transitory computer-readable storage medium storing a computer-executable program for executing the method. Bard ‘380 discloses at paragraph 0025 wherein the mobile device may have a processor, a memory, a transceiver, an input, and an output. The memory stores applications, software, or logic. Examples of processors are computer processors (processing units), microprocessors, digital signal processors, controllers and microcontrollers, etc. Examples of device memories that may comprise logic include RAM (random access memory), flash memories, ROMS (read-only memories), EPROMS (erasable programmable read-only memories), and EEPROMS (electrically erasable programmable read-only memories).
 Regarding claim 2; Bard ‘380 discloses wherein part of the reading and transmission information concerning the reading of the original includes information indicating a setting of resolution, a setting of density, a setting of double-sided printing, and a setting of sharpness (i.e. The image is stored in any known format on the mobile device having the camera, and then can be adjusted S453 using any number of adjustment tools provided by the user interface. Paragraph 0037).

Regarding claim 3; Bard ‘380 discloses wherein said transmission result-displaying unit displays the result of transmission of the fax document according to a status indicative of the result of transmission, which is acquired from the image forming apparatus, and displays, in a case where the status cannot be acquired, that a response from the image forming apparatus cannot be acquired (i.e. Fax logic on the mobile device determines that the received incoming call is, in fact, from a fax machine. This can be done by listening for a handshake signal from the calling device. Once determined as a fax, the handshake operation S581 begins. Handshake operation enables a connection of a certain type and speed to be set up between the two devices, upon which the fax is received S583 on the mobile device and displayed on a display of the mobile device. Other options may be offered, i.e. to print, email, or forward the fax. Once received, the connection is terminated S585. Paragraph 0039)

Regarding claim 4; Bard ‘380 discloses an address acquisition unit configured to acquire, when the mobile terminal is brought by the user close to a range communicatable with the image forming apparatus by short-range wireless communication, an address for performing communication which is different from the short-range wireless communication, from the image forming apparatus by the short-range wireless communication, and wherein the mobile terminal communicates with the image forming apparatus using the address acquired by said address acquisition unit (i.e. The user is additionally provided with an option to transmit the fax transmittal to a plurality of addresses on different networks. For instance, the user can send a copy of the fax to an e-mail address, or to another fax machine. The user can queue the fax transmittals, schedule the sending for a later time, etc. The invention further features a fax receiving mechanism whereby an incoming connection is determined to be from a fax machine. The incoming fax transmittal from the fax machine is decoded at the mobile device, and can be displayed on a display of the mobile device, stored to e-mail, and/or printed on a printer. Paragraph 0024)

Regarding claim 5; Bard ‘380 discloses a search unit configured to search for image forming apparatuses with which the mobile terminal can communicate, and a list display unit configured to display a list of image forming apparatuses found by search on the display section, and wherein an image forming apparatus selected from the list of image forming apparatuses displayed by said list display unit is set as the image forming apparatus to be used for transmission of the fax document (i.e. The user interface provides the user with an option to transmit the fax transmittal to a plurality of destination addresses, the plurality of destination addresses including an email address. For instance, the user can send a copy of the fax to an e-mail address, or to another fax machine. The user can queue the fax transmittals, schedule the sending for a later time, etc. The invention further features a fax receiving mechanism whereby an incoming connection is determined to be from a fax machine. The incoming fax transmittal from the fax machine is decoded at the mobile device, and can be displayed on a display of the mobile device, stored to e-mail, and/or printed on a printer. Paragraph 0024 See also Claim 5 or Baird ‘380)
Regarding claims 7, 11 & 16; Claims 7, 11 & 16 contains substantially the same subject matter as claim 2. Therefore, claims 7, 11 & 16 are rejected on the same grounds as claim 2. 
Regarding claim 12; Claim 12 contains substantially the same subject matter as claim 3. Therefore, claim 12 is rejected on the same grounds as claim 3.
Regarding claims 8, 13 & 17; Claims 8, 13 & 17 contains substantially the same subject matter as claim 4. Therefore, claims 8, 13 & 17 are rejected on the same grounds as claim 4. 
Regarding claim 14; Claim 14 contains substantially the same subject matter as claim 5. Therefore, claim 14 is rejected on the same grounds as claim 5.

Relevant Prior Art References Not Relied Upon
	Okamoto et al. (US 20090136242 A1) - An image forming apparatus to which a developer storage container can be detachably mounted, includes: a reception unit arranged to receive information from the developer storage container; a first temperature detection unit provided in an inside of the image forming apparatus and arranged to detect a temperature of the inside of the image forming apparatus; a cooling unit arranged to cool the inside of the image forming apparatus; and a control unit arranged to determine on the basis of the received information whether second temperature detection unit is provided to the developer storage container, control the cooling unit on the basis of the detection result of the first temperature detection unit when the second temperature detection unit is not provided, and control the cooling unit on the basis of the detection results of the first and second temperature detection units when the second temperature detection unit is provided.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677